DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3–6, 8–17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
“wherein the inlet further comprises a transitional duct extending substantially in parallel with the central vertical axis for its entire length and an angled duct having a first end connected to the transitional duct and a second end extending at substantially right angles to the central vertical axis.”

Claim 1 is indefinite because it is unclear if more than one element extends at a right angle to the central vertical axis.  This is because the claim says that the transitional duct extends parallel to the central vertical axis along its entire length—but also that something extends at right “angles” to the central axis.  The first and second end of the angled duct cannot both extend at right angles to the central axis, because the first end is attached to the transitional duct, and the transitional duct extends parallel with the central axis.
To overcome this rejection, the limitation could be rewritten as:
“wherein the inlet further comprises a transitional duct extending substantially in parallel with the central vertical axis for its entire length and an angled duct having a first end connected to the transitional duct and a second end extending at a substantially right angle to the central vertical axis.”

Claims 3–6, 8–17, 19 and 20 are indefinite because they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4–6, 9, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hume et al., US 6,216,612 B1, or as being unpatentable over Pfoutz, US 4,935,209 in view of Hume.
Regarding claim 1, Hume teaches a fly ash removal system 8 to remove fly ash from the exhaust gas of a coal fired power plant.  See Hume Fig. 2, col. 1, ll. 6–61.  The system 8 reads on the claimed “powder drying system” because fly ash is a type of powder.  Note that the preamble limitation indicating that the system is a—“powder drying” system—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).  
The system 8 comprises a coarse separator 20, which reads on the “powder processing unit.”  See Hume Fig. 2, col. 2, ll. 8–48. 
The system 8 also comprises a bagfilter system 54 which reads on the “filter unit.”  See Hume Figs. 2, 4, col. 2, ll. 37–48.  The bagfilter system 54 defines a central vertical axis, which runs from top to bottom of the bagfilter system 54, from the perspective of Fig. 4.  
The bagfilter system 54 also comprises a filter chamber accommodating a plurality of bag filters, which is the chamber that holds the filter bags, as seen in Fig. 4.  Each of the filter bags has a bag filter wall, which is the side wall of each filter bag.  Each filter bag also has a top opening, which is the opening at the top of the filter bag through which gas passes.  
The bagfilter system 54 also has a top portion, which is the top of the bagfilter system 54, as seen in Fig. 4.  The bagfilter system 54 has an exhaust chamber at or near the top portion, which is the chamber above the filter bags, as seen in Fig. 4.
The filter chamber of the bagfilter system 54 comprises an inlet 52 (the “inlet”), configured to introduce dirty gas into the filter chamber.  See Hume Fig. 4, col. 2, ll. 8–48.  Note that the limitation indicating that the inlet is—“configured to allow entry of a processed powder carrying the gas to be filtered by passing through the bag filter wall of the plurality of bag filters”—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).  
The exhaust chamber of the bagfilter system 54 has an outlet configured to allow exhaust of filter gas flowing upwards from the plurality of bag filters through the top opening of each bag filter, which is the conduit on the left-hand side of the bagfilter system 54, as seen in Fig. 4. 
The inlet 52 is positioned at a top of the bagfilter system 54 (the “filter unit”), as seen in Fig. 4.  
The inlet 52 includes an inlet duct section adjacent to the filtering chamber and arranged substantially centrally in the top portion of the filter unit—which is the vertical duct of the inlet 52, as seen in Fig. 4.
The inlet duct section is arranged substantially coaxial with the central vertical axis, such that gas entering the bagfilter system 54 is allowed to flow substantially downwards along the central vertical axis, as seen by the fluid arrows in Fig. 4.
The inlet duct section comprises an internal duct adjacent to the filtering chamber that extends substantially in parallel with the central vertical axis.  This is the portion of the inlet 52, at its bottom, that extends into the chamber that holds the bag filters.
The inlet 52 also comprises a transitional duct extending substantially in parallel with the central axis for its entire length.  This is the portion of the inlet 52 that extends from the top of the tubesheet to the elbow, as seen in Fig. 4.  
The inlet 52 further comprises an angled duct, which is section of the inlet 52 that extends from the elbow to coarse separator 20.  The angled duct has a first end connected to the transitional duct, which is the bottom end of the elbow.  The angled duct also has a second end extending at substantially a right angle to the central vertical axis, which is the right-hand end of the angled duct.  
The limitations describing the “internal duct” and the “transitional duct” are now addressed in more detail.  It is reasonable to interpret the portion of the inlet 52, at its bottom, that extends into the chamber that holds the bag filters as the “internal duct” with the portion of the inlet 52 extending from the top of the tubesheet to the elbow as the “transitional duct.”  This is because the Applicant’s disclosure illustrates the internal duct 415 and transitional duct 413 being part of the same pipe 410.  But it also would have been obvious to manufacture the straight section of the inlet 52, that extends within the interior of the bagfilter system 54, from multiple pipes, connected together, because this would merely represent making separable an otherwise integrated device, with no change in function.  See MPEP 2144.04(V)(C).

    PNG
    media_image1.png
    783
    787
    media_image1.png
    Greyscale

Hume’s system 8 differs from the powder drying system of claim 1, because Hume fails to disclose the dimensions of the system 8.  Therefore, the reference does not provide enough information to teach—“a distance between the angled duct and an end of the internal duct adjacent to the filtering chamber is greater than a length of a bag filter of the plurality of bag chambers.”
But a distance between Hume’s angled duct and an end of the internal duct adjacent to the filter chamber will be greater than the length of one of the bag filters, in the situation where the inlet 52 is longer than one of the bag filters.  The length of the inlet 52 depends on the desired distance between the coarse separator 20 and the bagfilter device 54.  Therefore, it would have been obvious for the inlet 52 to be longer than one of the filter bags, in the situation where the distance between the coarse separator 20 and the bagfilter device 54 is relatively long.  Note that selecting the relative dimensions of a prior art device is within the ambit of a person of ordinary skill in the art, when a device having the claimed relative dimensions would not perform differently than the prior art device.  See MPEP 2144.04(IV)(A).  Here, there is no evidence that a device having the claimed dimensions would perform differently than the device in Hume.  Therefore, selecting the desired length of the inlet 52 and bag filters, would have been a routine engineering choice.
The limitation requiring that the system is a “powder drying system” is now addressed in more detail.  As noted, the limitation describing the claimed system as a “powder drying” system fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).  But, also note that the system 8 in Hume is used to treat the exhaust gas from a coal fired power plant.  Hume col. 1, ll. 6–18.  Pfoutz also discloses a system for treating the exhaust gas from a coal fired power plant.  Pfoutz Fig. 1, col. 2, ll. 46–66.  The system comprises a spray-type dryer reactor R (the “at least one powder processing unit”) and a bag house filter system 14 downstream from the reactor R.  Id. at Fig. 1, col. 2, ll. 46–col. 3, ll. 1–7.  The system of Pfoutz is a powder drying system because the reactor R is a spray type dryer.  Id.  
Pfoutz differs from claim 1 because it does not disclose that its bag house filter system 14 has the same structure as the “filter unit” described in the claim.  However, it would have been obvious to use Hume’s bagfilter system 54 in place of Pfoutz’s bag house filter system 14 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  Here, a person of ordinary skill in the art would have a reasonable expectation of success with this modification because the bag-type filter systems in Hume and Pfoutz are both used to process contaminants from coal-fired power plants.

    PNG
    media_image2.png
    939
    1054
    media_image2.png
    Greyscale

Claim 4 requires for the device of claim 1, the outlet is connected horizontally to the exhaust chamber at the top portion of the filter unit.
Hume’s outlet pipe is connected horizontally to the exhaust chamber at the top of the bagfilter unit 54, as seen in Fig. 4.
Claim 5 requires for the system of claim 4, the outlet comprises a transitional duct connected to the exhaust chamber and a straight duct connected to the transitional duct.  Claim 6 requires for the system of claim 5, edges between the transitional duct of the outlet and the exhaust chamber and/or edges between the transitional duct of the outlet and the straight duct are rounded.
Hume’s outlet pipe comprises a transitional duct connected to the exhaust chamber (the elbow of the outlet pipe) and a straight duct connected to the transitional duct (the vertical section of the outlet pipe).  Hume Fig. 4.  The outlet pipe has a circular cross-section.  Id.  Therefore, edges between the transitional duct and the straight duct are rounded.

    PNG
    media_image3.png
    990
    827
    media_image3.png
    Greyscale

Claim 9 requires that the system of claim 1 further comprises a number of bag filter segments.  Each of the bag filter segments comprises a plurality of bag filters.  
In Hume, Fig. 4 illustrates the bagfilter system 54 comprising two bag filter segments, on the left and right-hand sides of the system 54.  Hume Fig. 4.  Each segment comprises two bag filters.  Id.
Claim 17 requires for the system of claim 1, the plurality of bag filters is located in a space between a periphery of the filter unit defined by a central portion of the filter unit, and a periphery of an extension of the at least one inlet duct section adjacent to the filtering chamber.
Hume teaches this feature, as seen in Fig. 4.  
Claim 19 requires for the system of claim 1, the powder is a food.  Claim 20 requires for the system of claim 1, the powder is a pharmaceutical.
These limitations fail to patentably distinguish over the prior art, because the powder is not a positively recited structural element of the claimed system.  See MPEP 2115.  Rather, the powder is material worked upon by the claimed apparatus.  Id.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hume et al., US 6,216,612 B1 in view of Claerhout, US 2013/0167955 A1, or as being unpatentable over Pfoutz, US 4,935,209 in view of Hume in further view of Claerhout.
Claim 3 requires for the system of claim 1, the end of the internal duct adjacent to the filtering chamber has a hexagonal shape.
Hume does not explicitly disclose this feature.  However, Claerhout discloses that a duct used to transfer gas can have a variety of cross-sections, such as circular, triangular or hexagonal.  Claerhout [0017].  It would have been obvious to change the shape of Hume’s internal duct to have a hexagonal shape, because this shape is used in the art for ducts used to transfer gas.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hume et al., US 6,216,612 B1 in view of Strauser et al., US 2004/0055470 A1 or Zahedi et al., US 4,374,652, or as being unpatentable over Pfoutz, US 4,935,209 in view of Hume in further view of Strauser or Zahedi.
Regarding claim 7, Hume teaches a fly ash removal system 8 to remove fly ash from the exhaust gas of a coal fired power plant.  See Hume Fig. 2, col. 1, ll. 6–61.  The system 8 reads on the claimed “powder drying system” because fly ash is a type of powder.  Note that the preamble limitation indicating that the system is a—“powder drying” system—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).  
The system 8 comprises a coarse separator 20, which reads on the “powder processing unit.”  See Hume Fig. 2, col. 2, ll. 8–48. 
The system 8 also comprises a bagfilter system 54 which reads on the “filter unit.”  See Hume Figs. 2, 4, col. 2, ll. 37–48.  The bagfilter system 54 defines a central vertical axis, which runs from top to bottom of the bagfilter system 54, from the perspective of Fig. 4.  
The bagfilter system 54 also comprises a filter chamber accommodating a plurality of bag filters, which is the chamber that holds the filter bags, as seen in Fig. 4.  Each of the filter bags has a bag filter wall, which is the side wall of each filter bag.  Each filter bag also has a top opening, which is the opening at the top of the filter bag through which gas passes.  
The bagfilter system 54 also has a top portion, which is the top of the bagfilter system 54, as seen in Fig. 4.  The bagfilter system 54 has an exhaust chamber at or near the top portion, which is the chamber above the filter bags, as seen in Fig. 4.
The filter chamber of the bagfilter system 54 comprises an inlet 52 (the “inlet”), configured to introduce dirty gas into the filter chamber.  See Hume Fig. 4, col. 2, ll. 8–48.  Note that the limitation indicating that the inlet is—“configured to allow entry of a processed powder carrying the gas to be filtered by passing through the bag filter wall of the plurality of bag filters”—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).  
The exhaust chamber of the bagfilter system 54 has an outlet configured to allow exhaust of filter gas flowing upwards from the plurality of bag filters through the top opening of each bag filter, which is the conduit on the left-hand side of the bagfilter system 54, as seen in Fig. 4. 
The inlet 52 is positioned at a top of the bagfilter system 54 (the “filter unit”), as seen in Fig. 4.  
The inlet 52 includes an inlet duct section adjacent to the filtering chamber, which is the straight section of the inlet that delivers gas into the filter chamber.  Id.  The inlet duct section is arranged substantially centrally in the top portion of the bagfilter system 54.  Id.  The inlet duct section is arranged substantially coaxial with the central vertical axis, such that gas entering the bagfilter system 54 is allowed to flow substantially downwards along the central vertical axis, as seen by the fluid flow arrows in Fig. 4.  Id.  The inlet duct section comprises an internal duct (the inside of the inlet duct section) adjacent to the filtering chamber.  Id.  The internal duct extends substantially parallel with the central vertical axis, as seen by the fluid flow arrows in Fig. 4.  The inlet 52 further comprises a transitional duct, which is the elbow upstream of the inlet duct section.  Id.  The inlet 52 also comprises an angled duct, which is the section of the inlet 52 upstream of the elbow.  Id.  The elbow and the angled duct extend at a right angle to the internal duct.  Id.  
The outlet is connected horizontally to the exhaust chamber at the top portion of the bagfilter system 54, as seen in Fig. 4.
The outlet comprises a transitional duct connected to the exhaust chamber, which is the horizontal duct of the outlet, seen in Fig. 4.  The outlet also comprises a straight duct connected to the transitional duct, which is the vertical duct of the outlet, seen in Fig. 4.
A cross-section of the straight duct is substantially circular, as seen in Fig. 4.

    PNG
    media_image4.png
    960
    982
    media_image4.png
    Greyscale

Hume’s system 8 differs from the powder drying system of claim 7, because Hume fails to disclose the dimensions of the system 8.  Therefore, the reference does not provide enough information to teach—“a distance between the angled duct and an end of the internal duct adjacent to the filtering chamber is greater than a length of a bag filter of the plurality of bag chambers.”
But a distance between Hume’s angled duct and an end of the internal duct adjacent to the filter chamber will extend the length of one of the bag filters, in the situation where the inlet 52 is longer than one of the bag filters.  The length of the inlet 52 depends on the desired distance between the coarse separator 20 and the bagfilter device 54.  Therefore, it would have been obvious for the inlet 52 to be longer than one of the filter bags, in the situation where the distance between the coarse separator 20 and the bagfilter device 54 is relatively long.  Note that selecting the relative dimensions of a prior art device is within the ambit of a person of ordinary skill in the art, when a device having the claimed relative dimensions would not perform differently than the prior art device.  See MPEP 2144.04(IV)(A).  Here, there is no evidence that a device having the claimed dimensions would perform differently than the device in Hume.  Therefore, selecting the desired length of the inlet 52 and bag filters, would have been a routine engineering choice.
Hume’s system 8 also differs from the powder drying system of claim 7 because it fails to disclose that the transitional duct of the outlet has a cross-section that varies along its length from a substantially rectangular cross-section at a connection to the exhaust chamber to a substantially circular cross-section at an end adjacent to the straight duct.
But Strauser discloses a filter unit 1 comprising an outlet 24.  See Strauser Fig. 1, [0115].  The outlet 24 has one end that connects to the exhaust chamber of the filter unit 1, and another end that connects to a vacuum hose.  Id.  The end that connects to the filter unit 1 has a substantially rectangular cross-section because it has a race-track configuration produced by the arc where it attaches to the filter unit 1, as seen in Fig. 1.  The end that connects to the vacuum hose has a substantially circular cross-section as seen in Fig. 1.  A person of ordinary skill in the art would have understood that the end of the outlet 24 that connects to the filter unit 1 would need to have the race-track configuration, because the filter unit 1 is cylindrical and the outlet 24 attaches to only a portion of the filter unit 1.  

    PNG
    media_image5.png
    803
    633
    media_image5.png
    Greyscale

Also, Zahedi disclsoes a filter apparatus 10 used to remove fly ash from an exhaust stream.  The apparatus 10 comprises a cylindrical housing and an exhaust manifold 30 attached to the side of the housing.  The exhaust manifold 30 has a substantially rectangular cross-section where it attaches to the cylindrical housing, and a circular cross-section at the end where it is not attached to the housing.  See Zahedi Fig. 1, col. 3, l. 39–col. 4, l. 46.

    PNG
    media_image6.png
    740
    562
    media_image6.png
    Greyscale

It would have been obvious for the transitional duct of the outlet in Hume to have the same shape as the outlet 24 in Strauser or the exhaust manifold 30 in Zahedi, because this configuration is conventional in the art for an outlet that is attached to the side of a cylindrical filter housing.  Note that the housing of Hume’s bagfilter system 54 is cylindrical, as seen in Fig. 4.
Note that it would have been obvious to use Hume’s bagfilter system as the bag house filter system 14 in Pfoutz, for the reasons stated in the rejection of claim 1 above.
Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hume et al., US 6,216,612 B1 in view of Golub et al., US 2014/0202122 A1, or as being unpatentable over Pfoutz, US 4,935,209 in view of Hume in further view of Golub.
Claim 8 requires for the system of claim 1, the plurality of bag filters comprises at least 50 bag filters.
The Fig. 4 embodiment of Hume illustrates four bag filters within the system 54, rather than fifty as required by the claim.  
However, “mere scaling up of a prior art process capable of being scale up…would not establish patentability in a claim to an old process so scaled.”  MPEP 2144.04(IV)(A).  Here, it would have been obvious to increase the number of bag filters in Hume’s bagfilter system 54 to increase the filtration capacity of the device.  Hume’s bagfilter system 54 is capable of being scaled up in this manner because Golub teaches that baghouse systems typically include hundreds of filter bags.  Golub [0021].  
Claim 11 requires for the system of claim 1, the plurality of bag filters are no longer than 6 m.  Claim 12 requires for the system of claim 1, the plurality of bag filters have a diameter between 10 to 25 cm.  
Hume does not disclose the dimensions of the bag filters.  Therefore, the reference fails to provide enough information to teach these features.  
However, Golub discloses a bag filter system comprising tubular filter bags which are 5 to 10 meters long and 4 to 10 inches (10.16 to 24.4 cm) in diameter.  Golub [0001].  It would have been obvious for Hume’s bag filters to have these dimensions because this size is conventional for bag filters used in baghouse applications.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hume et al., US 6,216,612 B1 in view of Claerhout, US 2013/0167955 A1 in further view of Noland, US 4,022,595, or as being unpatentable over Pfoutz, US 4,935,209 in view of Hume in further view of Claerhout and Noland.
Claim 10 requires for the system of claim 9, the number of bag filter segments is six, corresponding to a respective side of a hexagonal end of the internal duct.
Hume’s bagfilter system 54 comprises two bag filter segments, rather than six as required by the claim.
However, it would have been obvious to change the shape of the housing of Hume’s bagfilter system 54 to be hexagonal because this would not substantially change the function of the device.  For instance, Noland discloses an octagonal-shaped bag filter system 1, with eight filter sections, while Hume illustrates a circular-shaped bagfilter system 54.  Noland Figs. 1, 2, col. 3, ll. 24–38; Hume Fig. 4, col. 2, ll. 37–48; MPEP 2144.04(IV)(B).  
Additionally, it would have been obvious to change the shape of Hume’s internal duct to a hexagon, for the reasons stated in the rejection of claim 3 above.  With modifying the housing of Hume’s bagfilter system 54 to be hexagonal, it would contain six bag filter segments, each corresponding to a side of the hexagon.  These segments would also correspond to a respective side of the hexagonal end of the internal duct, in the situation where the hexagon of the internal duct was positioned consistent with the hexagonal shape of the bagfilter system 54.   

    PNG
    media_image7.png
    695
    700
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    833
    537
    media_image8.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hume et al., US 6,216,612 B1 in view of Snyder, US 3,877,901, or as being unpatentable over Pfoutz, US 4,935,209 in view of Hume in further view of Snyder.
Claim 13 requires for the system of claim 1, a distance between bag filters is no more than 5 cm.  
Hume does not disclose the dimensions of the bagfilter system 54.  Therefore, the reference fails to provide enough information to teach this feature.
However, Snyder teaches that it is conventional for the bag filters within a baghouse to have a spacing of around 1 inch (2.54 cm) between the bags.  Snyder col. 2, ll. 33–48.  It would have been obvious for the bag filters in Hume’s bagfilter system 54 to have a spacing of around 2.54 cm between each bag, because this is a conventional dimension for filter bags in a baghouse.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pfoutz, US 4,935,209 in view of Hume et al., US 6,216,612 B1.
Claim 14 requires for the system of claim 1, the powder drying processing unit of the powder drying system comprises a spray dryer with a drying chamber.
When Pfoutz’s system uses Hume’s bagfilter system 54 in place of bag house 14, the combination teaches this feature.  Pfoutz’s spray-type reactor R corresponds to the “powder drying processing unit.”  The reactor R is a spray dryer with a drying chamber (the chamber of reactor R).  Pfoutz Fig. 1, col. 2, ll. 46–66.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hume et al., US 6,216,612 B1 in view of Simonsen, US 6,676,720 B1, or as being unpatentable over Pfoutz, US 4,935,209 in view of Hume in further view of Simonsen.
Claim 15 requires for the system of claim 1, the filter unit further comprises a cleaning arrangement comprising at least one nozzle associated to a respective bag filter for cleaning thereof.  
Hume fails to disclose this feature.
However, Simonson discloses a filter unit 1 comprising a plurality of bag filters 10.  Simonsen Fig. 1, col. 4, ll. 51–65.  The filter unit 1 comprises a cleaning arrangement comprising a cleaning nozzle 12 associated to each bag filter 10.  Id. at Fig. 1, col. 5, ll. 10–32.  The cleaning arrangement is beneficial because it removes debris from the bag filters 10 when they are dirty.  Id.  It would have been obvious to use Simonsen’s cleaning arrangement with Hume’s bagfilter system 54 to clean the bag filters when they are dirty.  

    PNG
    media_image9.png
    863
    509
    media_image9.png
    Greyscale

Claim 16 requires for the system of claim 15, the cleaning arrangement comprises a plurality of nozzles.  Each of the nozzles has a nozzle inlet diameter, a nozzle throat diameter, a nozzle exit diameter, and a length. The ratio between the nozzle throat diameter and the length is between 0.02 to 2.  The disclosure fails to teach the ratio is critical to the claimed invention.  Rather, the specification states that the ratio of the throat diameter to the length of the nozzle may be 0.02 to 0.2, without explaining why this dimension is important.  Spec. dated June 21, 2019 (“Spec.”) p. 11, ll. 32–p. 12, ll. 2.
Simonsen’s nozzles 12 each comprise a nozzle inlet diameter (the diameter at the top of nozzle 12), a nozzle throat diameter (the diameter in the middle of the nozzle 12), a nozzle exit diameter (the diameter at the exit end of the nozzle 12), and a length (the length of the nozzle 12).  Simonsen Fig. 1, col. 5, ll. 10–37.  
Simonsen fails to disclose the ratio of the throat diameter to the length of the nozzle.  
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art.  MPEP 2144.04(IV)(A).  
Here, the only difference between Simonsen’s nozzle 12 and the claimed nozzle is that Simonsen is silent about the ratio of the throat diameter to the length of the nozzle 12.  Simonsen’s nozzle 12 appears to be very similar to the nozzle 431 illustrated in Applicant’s disclosure.  Simonsen’s nozzle 12 also performs the same function as the Applicant’s nozzle 431 because both nozzles are used to inject compressed gas into a bag filter to clean the filter.  Spec. p. 11, ll. 4–8; Simonsen Fig. 1, 26–32.  There is no evidence that the nozzle of instant application, with the claimed dimensions, would perform differently from Simonsen’s nozzle 12 even if it had different dimensions—because the disclosure fails to explain why the claimed ratio is important.  Therefore, the difference between the claimed invention and the prior art with respect to the claimed ratio, fails to patentably distinguish over the prior art.  
Additionally, “[i]t is well established that, while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III).  Here, there is no evidence that the claimed range is critical.  Therefore, any difference between the claimed invention and the prior art with respect to this range is one of degree rather than kind, insufficient for patentability. 
Election/Restrictions
Newly submitted claims 22 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted
Group I, claims 1, 3–17, 19 and 20, drawn to a powder drying system.
Group II, claims 22 and 23, drawn to a powder drying system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups share a technical feature, it is not a “special technical feature” as it fails to make a contribution over the prior art.  Specifically,  Groups I and II share the technical feature of:
A powder drying system comprising:
a filter unit defining a central vertical axis and comprising:
a filtering chamber having an inlet structure to allow entry of a processed powder carrying gas, the filtering chamber having a plurality of bag filters;
a top portion;
an exhaust chamber at or near the top portion; and 
an outlet configured to allow exhaust of filtered gas to exhaust from the filter unit.
This technical feature is not a “special technical feature” because it is disclosed in Hume et al., US 6,216,612 B1, or as being unpatentable over Pfoutz, US 4,935,209 in view of Hume.  Specifically, Hume discloses:
A powder drying system (Hume’s fly ash removal system 8, Fig. 2, col. 1, ll. 6–61) comprising:
a filter unit (bagfilter system 54, Figs. 2, 4, col. 2, ll. 37–48) defining a central vertical axis (the central axis of the bagfilter system 54, seen in Fig. 4) and comprising:
a filtering chamber (the chamber of bagfilter system 54 that holds the filter bags, as seen in Fig. 4) having an inlet structure to allow entry of a processed powder carrying gas (inlet 52, Fig. 4, col. 2, ll. 8–48), the filtering chamber having a plurality of bag filters (the filter bags in the filter chamber, as seen in Fig. 4);
a top portion (the top of the bagfilter system 54, as seen in Fig. 4);
an exhaust chamber at or near the top portion (the chamber above the filter bags, as seen in Fig. 4); and 
an outlet configured to allow exhaust of filtered gas to exhaust from the filter unit (the conduit on the left-hand side of the bagfilter system 54, as seen in Fig. 4).
Note that the limitation describing the system as a “powder drying system” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).
But, also note that the system 8 in Hume is used to treat the exhaust gas from a coal fired power plant.  Hume col. 1, ll. 6–18.  Pfoutz also discloses a system for treating the exhaust gas from a coal fired power plant.  Pfoutz Fig. 1, col. 2, ll. 46–66.  The system comprises a spray-type dryer reactor R (the “at least one powder processing unit”) and a bag house filter system 14 downstream from the reactor R.  Id. at Fig. 1, col. 2, ll. 46–col. 3, ll. 1–7.  The system of Pfoutz is a powder drying system because the reactor R is a spray type dryer.  Id.  
Pfoutz differs from claim 1 because it does not disclose that its bag house filter system 14 has the same structure as the “filter unit” described in the claim.  However, it would have been obvious to use Hume’s bagfilter system 54 in place of Pfoutz’s bag house filter system 14 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  Here, a person of ordinary skill in the art would have a reasonable expectation of success with this modification because the bag-type filter systems in Hume and Pfoutz are both used to process contaminants from coal-fired power plants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 and 23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Claim 7
Claim 7 was indicated as allowable in the previous Office action.  However, after reviewing the prior art, this claim has been deemed unpatentable for the reasons stated above.
35 U.S.C. 103 Rejections
The Applicant argues that all of the rejections are moot by virtue of the amendment.  Btu the Applicant does not provide a specific rationale for why the claims are patentable.  Therefore these arguments are unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776